Exhibit 10.50

 

PURCHASE AGREEMENT

 

This Purchase Agreement (“Agreement”) is made as of the /20th/ day of
/November/, 2003, (hereinafter the “date of this Agreement”) by CINCINNATI
GALLERIA, LLC, an Ohio limited liability company (“Purchaser”) and THE KIRK &
BLUM MANUFACTURING COMPANY, an Ohio corporation (“Seller”).

 

1. Property. Seller agrees to sell and convey to Purchaser, on the terms and
subject to the conditions contained in this Agreement, the land as approximately
shown on Exhibit A attached hereto and made a part hereof, which contains
approximately 10.7298 acres together with all improvements located thereon, and
together with any and all appurtenant rights and easements (collectively, the
“Property”). Notwithstanding the foregoing, Seller, at its sole discretion, may
remove any property from the Property, whether such Property may be considered
personal property, real property or a fixture, including without limitation
cranes, conveyors, electric bus ducts and all other property on the Property (in
accordance with the terms of Section 5 of this Agreement).

 

2. Purchase Price. The Purchase Price (“Purchase Price”) for the Property shall
be                                         *
                                         ($             *             ) The
Purchase Price shall be payable as follows:

 

(a) Unless Purchaser sooner terminates this Agreement or closes, which Purchaser
shall have the right to do, then Purchaser shall pay to Seller a non-refundable
payment in the amount of One Hundred Thousand Dollars ($100,000.00) (the
“Deposit”) on or before January 15, 2004, to be applied to the Purchase Price
due at “Closing” (as hereinafter defined); and

 

(b) The remainder of the Purchase Price, subject to any credits or prorations
provided for by the terms of this Agreement and a credit for the Deposit shall
be payable at the Closing by certified or cashier’s check, title company escrow
check or by wire of immediately available funds.

--------------------------------------------------------------------------------

* CONFIDENTIAL INFORMATION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

3. Conveyance. At the Closing, Seller shall deliver to Purchaser a duly executed
and acknowledged limited warranty deed (the “Deed”), conveying to Purchaser
recordable, marketable, and indefeasible title to the Property in fee simple,
free and clear of all liens and encumbrances, of record and in fact, subject
only to the following (“Permitted Exceptions”): (a) easements, encumbrances and
restrictions of record (but, in any event, Seller shall be required to remove
all mortgages and other monetary liens, except for real estate taxes and
installments of assessments not yet due and payable); (b) installments of real
estate taxes and assessments which are a lien upon the Property, but not yet due
and payable; (c) Seller’s post Closing occupancy rights; and (d) the rights of
property owners in and to private roadways pursuant to recorded documents,
public highways, public right of ways and rights of the public to utilize
streets, as described herein.

 

4. Inspection.

 

(a) Property Inspection. Seller shall make the Property available for inspection
by Purchaser, its agents and employees from the date of this Agreement through
the date of Closing, and Purchaser may undertake at Purchaser’s sole expense, as
complete a physical and environmental inspection and investigation of the
Property and the circumstances surrounding the Property as Purchaser deems
appropriate in order to determine that the Property is suitable for the
development, construction, operation and use of a commercial project, together
with and in conjunction with adjacent real property being acquired by Purchaser
(the “Project”). Purchaser agrees to restore the Property to its original
condition upon completion of any such inspections, and to indemnify Seller
against all damages incurred by Seller as a result of the entry upon the
Property by Purchaser’s agents or employees. Purchaser shall, promptly after
receipt, provide Seller with copies of all inspection reports regarding the
physical condition of the Property as generated pursuant to this Section.

 

(b) Title and Survey. Prior to January 1, 2004, Purchaser shall obtain at
Purchaser’s expense a title insurance commitment (“Title Commitment”) from
Lawyers Title of Cincinnati, Inc. as agent for Lawyers Title Insurance
Corporation (the “Title Company”). In addition, Purchaser may obtain a survey
(the “Survey”) of the Property prepared by a registered land surveyor, which
Survey shall be certified to Purchaser and to the Title Company in the form
required by Purchaser and/or the Title Company. The Survey may also (i) show the
present location of any improvements on the Property, including any
encroachments onto adjoining land and encroachments by adjoining improvements
onto the Property; (ii) show all easements whether recorded or visible; (iii)
show access to public roads or ways (if any exists); (iv) include the legal
description and the gross amount of the total acreage of the Property; (v)
include a certification that the Property is not located in the one hundred
(100) year flood plain, and (vi) be sufficient to enable the Title Company to
delete its standard survey exception and issue a title insurance policy (the
“Title Policy”) for the Property free from any exceptions relating to survey
matters, and if the Property consists of more than one tax parcel, to issue a
contiguity endorsement. Purchaser shall, promptly after receipt, provide Seller
with a copy of the Title Commitment and survey.

 

(c) Title Defects. If (1) the Title Commitment shows that Seller does not have
recordable, marketable, and indefeasible title to the Property in fee simple
subject only to the Permitted Exceptions; or if (2) the Title Commitment or the
Survey shows that the Property is subject to any title defects, liens,
encumbrances, easements, rights-of-way, covenants, reservations or

 

2



--------------------------------------------------------------------------------

restrictions other than Permitted Exceptions and mortgages or other monetary
liens which Seller agrees Seller will cause to be discharged or canceled at the
time of Closing; or if (3) the Survey discloses conditions which are not in
conformity with the criteria set forth in the preceding paragraph; or if (4)
Purchaser determines that any utility easements or other matters will have an
adverse affect upon the ability to fully use the Property for the Project (all
of the foregoing being collectively called “Title Defects”), then Purchaser
shall give Seller written notice thereof on or prior to January 1, 2004. If, as
of January 15, 2004, Seller notifies Purchaser in writing that Seller is
unwilling or unable to remove any Title Defect, then Purchaser may, at its
option, (i) agree to waive such defects and proceed to close the purchase of the
Property as-is; or (ii) terminate this Agreement. If Seller fails to respond to
the Title Defect in writing, then Seller shall be deemed to have notified
Purchaser that it is unwilling or unable to cure the Title Defect and Purchaser
shall have the same options described in the immediately preceding sentence.
Purchaser shall elect option (i) or (ii) above by written notice to Seller on or
before January 15, 2004. If Purchaser fails to elect either option as provided
herein, Purchaser shall be deemed to have elected option (i). If Purchaser
terminates this Agreement pursuant to provisions of this sub-paragraph, both
parties shall be released from all further obligations hereunder.

 

5. Closing; Possession. The parties hereto agree to close this purchase and sale
(hereinafter, the “Closing”) on or before May 1, 2004 in the offices of
Purchaser or Purchaser’s counsel. Purchaser shall have the right to move the
Closing to an earlier date with the written agreement of Seller. Seller shall at
Closing execute and deliver such other documents or instruments as may be
reasonably required by Purchaser, or required by other provisions of this
Agreement, or reasonably necessary to effectuate the Closing, including, without
limitation, the deed as required by this Agreement, a commercially reasonable
title affidavit, such proof of authority as may reasonably be requested, and a
closing statement. Purchaser shall deliver the Purchase Price due at Closing
pursuant to the terms of this Agreement and execute and deliver such other
documents or instruments as may reasonably be required by Seller to effectuate
the Closing, including, without limitation, a closing statement.

 

Seller shall have the right to occupy and possess the Property for up to ten
(10) months after the date of Closing, with no rent obligations, but Seller
shall be responsible for paying real estate taxes, insurance costs, utility
costs and other occupancy and operation costs during its period of occupancy.
Prior to January 15, 2004, Seller and Purchaser shall negotiate and execute a
lease agreement reflecting such rights and obligations and permitting Purchaser
to enter upon the Property during such occupancy period in order to conduct
surveys, tests and other activities which do not interfere with Seller’s
operation of its business at the Property. Seller shall, prior to the date
occupancy is to be delivered to Purchaser, remove all property that Seller
desires to remove and any items remaining after such date may be disposed by
Purchaser in any manner it desires. Both parties agree to negotiate in good
faith in order to enter into the above described Lease.

 

6. Purchaser’s Conditions.

 

(a) Purchaser’s Conditions. The obligation of Purchaser to perform is subject to
satisfaction of each of the following conditions on or prior to Closing, which
may be waived solely by Purchaser. Purchaser may terminate this Agreement by
written notice to Seller, if any of these

 

3



--------------------------------------------------------------------------------

conditions are not satisfied to Purchaser’s sole satisfaction. If the Agreement
is terminated as provided above prior to January 15, 2004 then neither party
shall have any further rights or obligations hereunder. If Purchaser terminates
this Agreement after January 15, 2004 due to failure to satisfy any of its
contingencies hereunder, then Seller shall be entitled to retain the Deposit
paid (unless Seller is in default under this Agreement) and neither party shall
have any further rights or obligations hereunder.

 

(i) Performance by Seller. Seller shall have not breached any warranty contained
in this Agreement nor shall Seller have failed to perform any obligation
required by this Agreement to be performed by Seller.

 

(ii) Approval of Inspections. Purchaser shall have determined in its sole
discretion, from any inspections and investigations made pursuant to Section 4,
including environmental audits, building inspections, market studies, soil
tests, traffic studies and any other studies and investigations related to the
Property or the Project that Purchaser may elect to conduct or have conducted,
that the Property and the conditions and circumstances surrounding the Property
are suitable for the Purchaser’s intended use of the Property for the Project
and for future redevelopment of the same.

 

(iii) Title Policy. The Title Company shall have irrevocably committed itself in
writing to deliver to Purchaser an owner’s title policy in the full amount of
the Purchase Price, insuring in Purchaser good record marketable title to the
Property, with all standard and general exceptions deleted or endorsed over so
as to afford full “extended form coverage” and showing as exceptions only the
Permitted Exceptions, subject only to the requirement that Seller execute and
deliver the documents required hereunder, and any Title Defects described in
Section 4 shall have been removed.

 

(iv) Environmental Audit. Purchaser shall have determined from existing
environmental audits, such new environmental audits as Purchaser may have
performed at Purchaser’s expense and Purchaser’s counsel and environmental
consultants review of the same that the Property is not contaminated by any
hazardous or toxic wastes or dangerous materials in violation of any law,
including without limitation, petroleum products, asbestos materials, bio-hazard
materials or any other materials, the disposal, transportation, use, storage or
generation of which is governed or regulated by any laws, statutes, codes or
regulations which are intended to protect the environment or public health, and
that there are no underground storage tanks located on the Property
(collectively, “Hazardous Materials”) and that there are no Hazardous Materials
on, under or around the Property at levels or concentrations which are likely to
cause Purchaser, as owner of the Property to be required to perform any
governmental ordered or supervised clean-up, either as a result of demolition of
existing improvements, construction of the Project or otherwise, or to incur
risks of liability which are unacceptable to Purchaser, in its sole discretion.

 

(b) Seller’s Conditions. The obligations of Seller to perform under this
Agreement are subject to satisfaction of each of the following conditions on or
before the date mentioned in each condition. If these conditions are not
satisfied on or before the applicable date, then Seller may terminate this
Agreement by written notice to Purchaser, whereupon neither party

 

4



--------------------------------------------------------------------------------

shall have any further obligations hereunder. If Seller fails to terminate this
Agreement by written notice to Purchaser on or before the applicable date
mentioned in each contingency, then the contingency contained therein shall be
deemed to be satisfied or waived by Seller as of the date so mentioned.

 

(i) Performance by Purchaser. Purchaser shall not have breached any warranty
contained in this Agreement nor shall Purchaser have failed to perform any
obligations required by this Agreement to be performed by Purchaser. Seller’s
right to terminate this Agreement pursuant to this Section 6(b) shall expire on
the date of Closing.

 

(ii) Agreement as to Seller’s Post-Closing Possession. On or before January 15,
2004, Seller and Purchaser shall have agreed to a lease of the Property setting
forth Seller’s post-closing possessory rights and obligations.

 

7. Failure to Close. Both Purchaser and Seller shall have the right to terminate
this Agreement if any of the conditions described in Section 6 are not satisfied
or waived on or before the dates referenced therein by written notice of such
termination to the other party, whereupon neither party shall have any further
obligations to the other under this Agreement. Seller shall have the right to
terminate this Agreement only upon the failure of an express contingency set
forth in Paragraph 6(b) above. If Purchaser or Seller do not so terminate this
Agreement prior to January 15, 2004 then the Purchaser shall pay the Deposit to
Seller, which Deposit shall be non-refundable to Purchaser, provided however, if
Seller thereafter defaults in any of its obligations hereunder, or if any of
Seller’s representations and warranties made in this Agreement prove to be
untrue, then, in addition to any other legal or equitable remedies available to
Purchaser, including specific performance, Purchaser shall have the right to
have the Deposit returned to Purchaser. If Purchaser or Seller do not terminate
this Agreement prior to January 15, 2004 pursuant to an express right to do so
as contained herein, and if Seller does not default in any of its obligations
hereunder and none of the Seller’s representations and warranties prove to be
untrue, but Purchaser fails to close as required by this Agreement, then
Seller’s sole and exclusive right and remedy shall be to retain the Deposit paid
by Purchaser as liquidated damages, the parties acknowledging and agreeing that
Seller’s actual damages could be difficult if not impossible to ascertain.

 

8. Real Estate Taxes and Other Prorations. Real estate taxes and current
installments of assessments for the year in which the Closing occurs shall be
prorated as of the date of Closing, based upon the most recently issued tax
bills, with Purchaser receiving a credit at Closing for the real estate taxes
charged for the time period prior to Closing. If the Property is subject to any
assessments, then such assessments shall be likewise prorated at Closing.

 

9. Eminent Domain or Casualty. If all or a material portion of the Property
(meaning more than 15% of the acreage of the Property) is taken or is made
subject to eminent domain or other governmental acquisition proceedings prior to
Closing, then Seller shall promptly notify Purchaser thereof, and Purchaser may
either complete the Closing and receive the proceeds paid or payable on account
of such acquisition proceedings, including any right to receive the same or
terminate this Agreement, in which event Seller shall retain the Deposit, if
paid. If any of the buildings or improvements are damaged or destroyed prior to
Closing by fire or any other casualty, then Purchaser shall proceed to Closing
but Seller shall receive the insurance proceeds paid or payable on account of
such damage or destruction, including any rights to receive the same.

 

5



--------------------------------------------------------------------------------

10. Agreements, Representations and Warranties of Seller. Seller represents,
warrants, and covenants to Purchaser as to the following matters, and shall be
deemed to remake all of the following representations, warranties, and covenants
as of the date of Closing. The truth and accuracy of all of the following
representations, warranties, and covenants shall be conditions precedent to
Purchaser’s obligation to close under this Agreement.

 

(a) Validity of Agreement. To Seller’s actual knowledge, the entering into of
this Agreement and the consummation of the sale of the Property will not require
Seller to obtain (either before or after the Closing) any consent, license,
permit, wavier, approval, authorization or any other action of, by, or with
respect to any non-governmental or governmental person or entity, except
Seller’s lenders and Seller’s board of directors as described in Section 6(b).

 

(b) Violation of Law. To Seller’s actual knowledge, there is no condition
existing with respect to the maintenance, operation, use, or occupancy of the
Property which violates any statute, ordinance, law, or code, nor has Seller
received any notice, written or otherwise, from any governmental agency alleging
violations of any law, statute, ordinance, or regulation relating to the
Property.

 

(c) Legal Proceedings. To Seller’s actual knowledge, there is not pending or, to
the best of Seller’s knowledge, threatened, litigation, eminent domain
proceeding, arbitration, administrative action or examination, claim or demand
whatsoever relating to the Property.

 

(d) Access. To Seller’s actual knowledge, no fact or condition exists which
would result in the termination or impairment of access to the Property from
adjoining public or private streets or ways or which could result in
discontinuation of necessary sewer, water, electric, gas, telephone, or other
utilities or services, except for Purchaser’s expressed intention to discontinue
operation of the Factory Power Plant.

 

(e) Transfer of Property. Prior to Closing, Seller shall not lease, encumber, or
transfer all or any part of the Property without Purchaser’s consent. Seller
warrants that, except for this Agreement, there are no purchase contracts,
options, leases or any other agreements of any kind, oral or written, formal or
informal, whereby any person or entity other than Seller will have acquired or
will have any basis to assert any right, title, or interest in, or right to
possession, use, enjoyment or proceeds of any part or all of the Property except
for as may be of record in the Hamilton County Recorder. At or prior to Closing,
Seller shall cause all mortgages and other monetary liens (except for real
estate taxes and assessments not yet due and payable) to be discharged and
released.

 

(f) Hazardous Materials. Prior to the execution of this Agreement, Seller has
provided true, accurate and complete copies of a Phase I and Phase II
environmental study of the Property (the “Environmental Reports”). Except as
disclosed in the Environmental Reports, to Seller’s actual knowledge, no
Hazardous Materials exist on the Property.

 

6



--------------------------------------------------------------------------------

(g) Cooperation. Seller shall reasonably cooperate with Purchaser, at no cost to
Seller, as may be necessary in order to satisfy Purchaser’s conditions in
Section 6 of this Agreement, including signing such applications, consents and
other documents and instruments as Purchaser may reasonably request for zoning,
permitting or other purposes, in its efforts to satisfy conditions and by making
available to Purchaser all information which is related to the Property
available to Purchaser.

 

(h) Service Agreements. All management and service agreements, if any, affecting
the Property will be terminated as of the date of the expiration of Seller’s
post-Closing occupancy rights so that there shall be no obligations under any
management or service agreements affecting the Property after such date.

 

As used herein, the term “actual knowledge” shall be deemed to mean the actual
knowledge of Seller’s senior officers.

 

11. The Agreements, Representations and Warranties of Purchaser. Purchaser
represents, warrants and covenants to Seller, and shall be deemed to remake all
such representations, warranties and covenants as of the date of Closing, that,
to Purchaser’s actual knowledge (being defined as the actual knowledge of
Purchaser’s senior officers), entering into this Agreement and the consummation
of the purchase of the Property will not require Purchaser to obtain (either
before or after the Closing) any consent, license, permit, waiver, approval,
authorization or any other action of, by or with respect to any non-governmental
or governmental person or entity. Purchaser is authorized, and the person
signing on behalf of Purchaser is authorized, to execute and deliver this
Agreement and all documents contemplated hereby, and both the Purchaser and the
person signing on behalf of Purchaser have the full right, power and authority
to consummate the transaction contemplated by this Agreement. The truth and
accuracy of the preceding representations, warranties and covenants shall be
conditions precedent to Seller’s obligation to close under this Agreement.

 

12. Notices. All notices required or permitted by this Agreement shall be in
writing, and shall be deemed properly delivered when and if hand delivered, sent
by Federal Express or other nationally recognized overnight courier service or
deposited in the United States mail, postage prepaid, certified or registered
mail, return receipt requested, addressed to the parties hereto at their
respective addresses set forth below or as they may hereafter specify by written
notice delivered in accordance herewith:

 

Purchaser:    Cincinnati Galleria, LLC      c/o Vision Land Development, LLC  
   455 Delta Avenue, Suite 108      Cincinnati, Ohio 45226      Attn: Mr. Kent
Arnold With a copy to:    Richard D. Herndon      Griffin-Fletcher, LLP     
3500 Red Bank Road      Cincinnati, Ohio 45227

 

7



--------------------------------------------------------------------------------

Seller:    Ceco Environmental Corp.      3120 Forrer Street      Cincinnati,
Ohio 45209-1016      Attn: Marshall Morris, CFO With a copy to:    George
Vincent, Esq.      Dinsmore & Shohl, LLP      255 East Fifth Street      1900
Chemed Center      Cincinnati, Ohio 45202

 

13. Expenses. Purchaser shall pay for any transfer tax in connection with the
sale of the Property. Purchaser shall pay the survey costs, the title insurance
premium and recording charges. Each party shall pay for its own legal and
accounting fees and other expenses in connection with this Agreement and the
sale and transfer of the Property.

 

14. Brokers. Purchaser hereby represents to the Seller that it has not involved
or worked with any brokers, agents or finders in the negotiation of this
Agreement or the consummation of this transaction and that there are no such
other brokers, agents or finders that have any right to claim a commission or
fee due to the consummation of this transaction. If any broker, agent or finder
claims a commission or fee due to the consummation of this transaction, the
Purchaser shall pay any such broker, agent or finder. Purchaser hereby agrees to
indemnify and hold harmless the Seller from and against any and all liabilities,
including costs and expenses such as attorneys’ fees, arising out of any claims
by any brokers, agents or finders that they are entitled to such a commission or
fee as the result of the actions of the indemnifying party.

 

15. Miscellaneous.

 

(a) Entire Agreement; Binding Effect. This Agreement and the Exhibits attached
hereto constitute the entire contract between the parties and supersede all
prior understandings, if any. Any subsequent conditions, representations,
warranties, or agreements shall not be valid and binding upon the parties unless
in writing and signed by both parties. This Agreement shall be binding on and
inure to the benefit of the parties and their respective heirs, successors and
assigns. Without limiting Purchaser’s right to assign this Agreement to any
other party, Seller specifically acknowledges that Purchaser may assign this
Agreement to any related or affiliated entity or to an intermediary in
connection with a like kind exchange under Section 1031 of the Internal Revenue
Code and Seller consents to such assignment and agrees to cooperate with
Purchaser in completing such assignment, provided however, that Purchaser hereby
indemnifies Seller from all costs or expenses incurred by Seller solely on
account of this transaction being structured as a like-kind exchange. Purchaser
specifically acknowledges that Seller may assign this Agreement to any related
affiliated entity or to any intermediary in connection with a like-kind exchange
under Section 1031 of the Internal Revenue Code and Purchaser consents to such
assignment and agrees to cooperate with Seller in completing such assignment and
like-kind exchange provided, however, that Seller shall indemnify Purchaser from
all costs or expenses incurred by Purchaser solely on account of this
transaction being structured as a like-kind exchange.

 

8



--------------------------------------------------------------------------------

(b) Original Document. This Agreement may be executed by both parties in
counterparts, each of which shall be deemed an original, but all of such
counterparts taken together shall constitute one and the same Agreement.

 

16. New State Taxes. If, prior to Closing, new Ohio state sales or services
types of taxes are imposed such that the real estate commissions paid under this
Agreement are taxed thereby, then Purchaser shall pay such taxes at Closing.

 

17. Non-Waiver. A waiver by either party hereto of any of the covenants,
conditions or agreements contained herein to be performed by the other party
shall not be construed to be a waiver of any succeeding breach thereof or of any
other covenant, condition or agreement herein contained.

 

18. Time is of the Essence. Time is of the essence as to all dates and
timeframes in this transaction.

 

19. Restriction on Transfer. Purchaser agrees not to assign this Agreement or
transfer the Property, whether before or after Closing, until such time as
Purchaser has satisfied all of its obligations under this Agreement (including
acting as landlord under the lease referenced in Paragraph 6(b)(ii)) without
Seller’s written consent, which consent shall not be unreasonably withheld,
delayed or conditioned so long as the assignee or transferee agrees, in writing,
to fulfill all of Purchaser’s outstanding obligations under this Agreement.
Purchaser agrees that Seller may, at or after Closing, record an affidavit of
facts in the real property records of the Hamilton County Recorder’s Office to
memorialize Purchaser’s obligations under this Section 19 so long as Seller
removes such affidavit from the real property records at or before the
expiration of the post-Closing occupancy period.

 

9



--------------------------------------------------------------------------------

EXECUTED as of the day and year first above written.

 

Witnesses:       PURCHASER:         CINCINNATI GALLERIA, LLC,         an Ohio
limited liability company

--------------------------------------------------------------------------------

      By  

/s/ Kent M. Arnold

--------------------------------------------------------------------------------

Print Name  

 

--------------------------------------------------------------------------------

      Print Name:   Kent M. Arnold

 

--------------------------------------------------------------------------------

      Its:   President Print Name  

 

--------------------------------------------------------------------------------

                        SELLER:             THE KIRK & BLUM MANUFACTURING
COMPANY,             an Ohio corporation

 

--------------------------------------------------------------------------------

      By:  

/s/ Marshall J. Morris

--------------------------------------------------------------------------------

Print Name  

 

--------------------------------------------------------------------------------

      Print Name:   Marshall J. Morris

 

--------------------------------------------------------------------------------

      Its:   Treasurer Print Name  

 

--------------------------------------------------------------------------------

           

 

10